Per Curiam.
In State Roads Commission v. Laurel Pines Country Club, Inc., 256 Md. 605 (1970), the Board of Property Review filed its award to the property owner on 5 April. The award was dated 20 March. The appellant (Commission) , on 9 May, filed the notice of dissatisfaction provided by Maryland Rule U27 g 1. Since the rule requires such a notice to be filed “within thirty days after the filing of the award with the clerk of the court” we held that the property owner’s motion to dismiss the Commission’s notice of dissatisfaction was properly granted. In the case at bar (actually two cases, consolidated and treated as one case) the award, dated 5 April, was filed on 5 May. The Commission admits the receipt of a copy thereof on 8 May. Its notice of dissatisfaction was not filed until 10 June, clearly more than 30 days after the filing of the award. The trial judge, Digges, C.J. (now Digges, J., of this Court), upon motion of the appellee, *354dismissed the Commission’s Condemnation Petition. We shall affirm the action of Judge Digges.

Order affirmed.


Costs to be paid by the appellant.